     Case 4:19-cv-04128 Document 17 Filed on 05/27/20 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                    May 27, 2020
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS            David J. Bradley, Clerk

                              HOUSTON DIVISION
                                     §
ENRIQUE ANGULO,                      §
(TDCJ-CID #02250953)                 §
                                     §
            Petitioner,              §
                                     §
VS.                                  § CIVIL ACTION NO. H-19-4128
                                     §
LORIE DAVIS,                         §
                                     §
            Respondent.              §


                                    FINAL JUDGMENT



      For the reasons stated in this Court’s Memorandum on Dismissal entered this date, this civil

action is DISMISSED with prejudice.

      This is a FINAL JUDGMENT.

      SIGNED at Houston, Texas, on May 27                       , 2020.




                                            VANESSA D. GILMORE
                                            UNITED STATES DISTRICT JUDGE




O:\RAO\VDG\2019\19-4128.b01.wpd
